     Case 4:19-cv-00664-O Document 13 Filed 10/01/19              Page 1 of 1 PageID 212


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

JESUS SIDON,                                   §
                                               §
               Movant,                         §
                                               §
v.                                             §            Civil Action No. 4:19-cv-664-O
                                               §
UNITED STATES OF AMERICA,                      §
                                               §
               Respondent.                     §

                                           ORDER

         Review of the criminal case docket sheet associated with the instant Motion for

Compassionate Release, United States v. Sidon, No. 4:16-cr-122-O (06) (N.D. Tex. 2017), reflects

that all motions pending in this case, including the Motion for Compassionate Release, have been

resolved by orders entered in the criminal case. Accordingly, the Clerk of Court shall close this

case.

         SO ORDERED this 1st day of October 2019.



                                               _____________________________________
                                               Reed O’Connor
                                               UNITED STATES DISTRICT JUDGE
